Order entered October 20, 1966 (CPLR 5520, subd. [c]), unanimously modified, on the law and on the facts, and motion granted to the extent of vacating the restraining notice with respect to the accounts of Jack London Productions, Inc., and Nationwide Financial Corporation. The judgment creditor failed *830to present evidentiary support of the judgment debtor’s interest in the corporations’ bank accounts. Such disposition is without prejudice to further application by the third parties, Zenith Factors, Inc., and Trophy Productions, Inc., for similar relief as to their corporate accounts. As so modified, the order appealed from is otherwise affirmed, without costs or disbursements to any party. Concur — Stevens, J. P., Capozzoli, Tilzer, Rabin and MeGivem, JJ.